TOWNSEND, District Judge.
The complainants herein are the proprietors of “Bass’ Ale.” They and their predecessors have for many years continuously used labels stamped with the well-known plain red triangle on an elliptical figure, with black border and red lace-work design, bearing the words “Bass & Co.,” to designate their *469chief product, “Pale Ale.” The defendant has used, to designate its “'Old-Fashioned Lager Beer,” a circular label, and posters representing a strap and buckle stamped with a red triangle, having a large white “TP thereon. The labels and posters are so utterly unlike those of complainants in shape, color, and collocation of symbols and letters that a mere inspection shows that the ordinary purchaser would not be deceived. Furthermore, the defendant’s product is a different article, sold under a different name, in bottles of a different color and shape, with different cork and capsule, from those of complainants, and no unfair competition or improper use of the red triangle has been proved. For these reasons the bill may be dismissed. This conclusion dispenses with the necessity of considering the further forcible contention of defendant as to complainants’ use of said symbol.